UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-151909 SWISSINSO HOLDING INC. (Exact Name of Registrant as Specified in its Charter) Delaware 90-0620127 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer ID Number) PSE – Parc Scientifique de l’EPFL Route J.D. Colladon Building D – 3rd Floor 1015 Lausanne, Switzerland (Address of Principal Executive Offices) (011) 41 21 693 8640 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of August 20, 2012,there were outstanding 101,169,294 shares of Common Stock, par value $0.0001 per share. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION 1 Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 PART IIOTHER INFORMATION 18 Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. Mine Safety Disclosures. 18 Item 5. Other Information. 18 Item 6. Exhibits. 18 PART I FINANCIAL INFORMATION Item 1.Financial Statements. SWISSINSO HOLDING INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS As of June 30, 2012 (unaudited) and December 31, 2011 June 30 December 31 UNAUDITED ASSETS CURRENT ASSETS Cash $ $ Prepaid assets and other receivables Inventory Total current assets NON-CURRENT ASSETS Property and equipment, net Deferred debt issuance cost, net - Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued payroll and benefits Promissory notes Loans Total current liabilities NON-CURRENT LIABILITIES Accrued interest on notes payable Convertible notes payable Stock warrants liability Total non-current liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Stockholders' deficit : 10,000,000 preferred shares, $0.0001 par value - - Issued and outstanding shares : 0 Authorized : 200,000,000 common shares, $0.0001 par value Issued and outstanding shares : 81,099,287 and 78,599,287 Additional paid in capital Deficit accumulated during development stage ) ) Accumulated other comprehensive income Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- SWISSINSO HOLDING INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2 AND FOR THE PERIOD SINCE INCEPTION, JUNE 1, 2, 2012 UNAUDITED For The Six Months Ended For The Three Months Ended Inception June 30, June 30, 6/1/2006 to 06/30/2012 REVENUES $
